
	
		I
		111th CONGRESS
		1st Session
		H. R. 2746
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Carnahan (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow for
		  additional transportation assistance grants.
	
	
		1.Expansion of transit
			 operating assistance grant programSection 5307(b) of title 49, United States
			 Code, is amended as follows:
			(1)In paragraph (1)—
				(A)in subparagraph
			 (D), by inserting , or an urbanized area with a population of at least
			 200,000 if the State or regional authority providing public transportation for
			 the area operates less than 100 buses in fixed-route service in the area during
			 peak service hours after 200,000;
				(B)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (J) and (K), respectively;
			 and
				(C)by inserting after
			 subparagraph (D) the following new subparagraphs:
					
						(E)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				200,000 or more, but not more than 400,000, if the State or regional authority
				providing public transportation for the area operates at least 100 buses in
				fixed-route service in the area during peak service hours;
						(F)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				400,000 or more, but not more than 600,000;
						(G)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				600,000 or more, but not more than 800,000;
						(H)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				800,000 or more, but not more than 1,000,000;
						(I)operating costs of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				1,000,000 or
				more;
						.
				(2)By redesignating
			 paragraph (2) as paragraph (3).
			(3)By inserting the
			 following new paragraph:
				
					(2)Limitations on
				certain grants established under paragraph (1)
						(A)With respect to a grant made under
				paragraph (1)(E), not more than 50 percent of the funds available to carry out
				this section shall be made available for such grant.
						(B)With respect to a grant made under
				paragraph (1)(F), not more than 45 percent of the funds available to carry out
				this section shall be made available for such grant.
						(C)With respect to a grant made under
				paragraph (1)(G), not more than 40 percent of the funds available to carry out
				this section shall be made available for such grant.
						(D)With respect to a grant made under
				paragraph (1)(H), not more than 35 percent of the funds available to carry out
				this section shall be made available for such grant.
						(E)With respect to a grant made under
				paragraph (1)(I), not more than 30 percent of the funds available to carry out
				this section shall be made available for such
				grant.
						.
			(4)By amending
			 paragraph (3) to read as follows:
				
					(3)Conditional use
				of funds in an urbanized area with a population of at least 200,000
						(A)In addition to the grants available under
				subparagraphs (D), (E), (F), (G), (H), (I), (J), and (K) of paragraph (1), the
				Secretary may award grants, from funds made available to carry out this section
				for each of the fiscal years 2010 through 2015, to finance the operating cost
				of equipment and facilities for use in public transportation in an urbanized
				area with a population of at least 200,000, if the designated recipient’s
				percentage of revenue for the operating cost of equipment and facilities for
				use in public transportation from non-Federal sources, excluding farebox
				revenue, is greater than such revenue from the previous fiscal year. The amount
				available for a grant under this paragraph shall not exceed the percentage of
				such increase.
						(B)In addition to the grants made available
				under subparagraphs (D), (E), (F), (G), (H), (I), (J), and (K) of paragraph (1)
				and subparagraph (A) of this paragraph, the Secretary may award grants, from
				funds made available to carry out this section for each of the fiscal years
				2010 through 2015, to finance the operating cost of equipment and facilities
				for use in public transportation in an urbanized area with a population of
				200,000 or more, if the designated recipient was awarded a grant under the
				Transit Investments for Greenhouse Gas and Energy Reduction program, authorized
				under the American Recovery and Reinvestment Act of 2009 (Public Law 111–105;
				123 Stat. 209), and demonstrates that such recipient has achieved—
							(i)a minimum 10 percent total energy savings
				as a result of the project funded by the Transit Investments for Greenhouse Gas
				and Energy Reduction grant;
							(ii)a
				minimum 10 percent energy savings as a percentage of the total energy usage of
				the public transit agency as a result of the project; or
							(iii)a minimum 10
				percent total greenhouse gas emission reduction as a result of the
				project.
							(C)Not less than 10
				percent of the funds available to carry out this section shall be made
				available for the grants under subparagraph (B).
						.
			
